DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 11, 15 – 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 - 28 of U.S. Patent No. 10,581,203. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 – 28 of examined application has every claimed subject matter of claims 1 - 28 of U.S. U.S. Patent No. 10,581,203.
The elements of claim 1, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 1, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 2, reads on elements of claim 12 of U.S. Patent No. 10,581,203; the elements of claim 3, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 4, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 5, reads on elements of claim 16 of U.S. Patent No. 10,581,203; the elements of claim 6, reads on elements of claim 23 of U.S. Patent No. 10,581,203; the elements of claim 7, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 8, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 11, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 15, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 16, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 17, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 19, reads on elements of claim 28 of U.S. Patent No. 10,581,203; the elements of claim 28, reads on elements of claim 20 of U.S. Patent No. 10,581,203.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gailus at al. (US 9,685,736).
	Regarding claim 1, Gailus at al.  discloses an electrical connector comprising: a subassembly 300, 1000 comprising: a central insulative portion 410, 1110, the central insulative portion having openings 1212A, 1212B; cover portions 1112, 1114 disposed over the openings on opposite sides of the central insulative portion; and at least one pair of conductors 314A, 314B, 1314A, 1314B disposed in the openings and supported by the central insulative portion; wherein the openings are configured to provide clearances around edges of conductors of the at least one pair of conductors (see fig. 3, 4, 10 - 12).
	Regarding claim 2, Gailus at al.  discloses the conductors of the at least one pair of conductors comprise: a first end and a second end; and an intermediate portion connecting the first end and the second end, the intermediate portion comprising a first edge and a second edge and a first side and a second side between the first edge and the second edge, the first and second sides being wider than the first and second edges (column 27, lines 53 – 67, and  column 28, lines 1 – 67, see fig. 3 - 5, 10 - 12).	Regarding claim 3, Gailus at al.  discloses the central insulative portion is configured to provide clearances around the first and second edges of the conductors of the at least one pair of conductors (see fig. 4, 5, 10 - 12).
	Regarding claim 4, Gailus at al.  discloses the central insulative portion is configured to at least partially expose the first and second sides of the conductors within the clearances (see fig. 4, 5, 10 - 12).
	Regarding claim 5, Gailus at al.  discloses the central insulative portion is configured to support a first conductor of the at least one pair of conductors and a second conductor of the at least one pair of conductors such that the first and second sides of the first conductor are parallel to the first and second sides of the second conductor (see fig. 4, 5, 10 - 12).
	Regarding claim 6, Gailus at al.  discloses the first ends of the first and second signal conductors comprise mating contact portions; the second ends of the first and second signal conductors comprise contact tails; and the mating contact portions and the contact tails extend from the support (see fig. 4, 5, 10 - 12).
	Regarding claim 7, Gailus at al.  discloses the cover portions comprise lossy or insulative material
(column 27, lines 63 – 67, and column 28, lines 1 – 7).
	Regarding claim 8, Gailus at al.  discloses an electrical connector comprising: a subassembly 300, 100 comprising: an insulative portion 410, 1110, the insulative portion having openings 1212A, 1212B; and at least one pair of conductors 314A, 314B, 1314A, 1314B disposed in the openings and supported by the insulative portion; wherein: the openings are configured to provide clearances around edges of conductors of the at least one pair of conductors, the central insulative portion comprises: a first member 1042A; and a second member 1042B, the pair of conductors is disposed between the first member and the second member (column 27, lines 53 – 67, and column 28, lines 1 – 67, see fig. 3 - 5, 10 - 12).
	Regarding claim 15, Gailus at al.  discloses an electrical connector comprising: a plurality of wafers 700 aligned in parallel, each of the wafers 1000 comprising: a plurality of pairs of conductors ; 60Attorney Docket No.: A0863.70111US04 central insulative portions 1110 configured to support a pair of conductors 1314A, 1314B of the plurality of pairs of conductors, the central insulative portion having openings 1212A, 1212B on opposite ends and being configured to provide clearances around edges of conductors of the pair of conductors; and cover portions 1112, 1114 disposed on each side of the central insulative portion (see fig. 7 - 12).
	Regarding claim 16, Gailus at al.  discloses the conductors of the plurality of pairs of conductors each comprise: a first end and a second end; and an intermediate portion connecting the first end and the second end, the intermediate portion comprising a first edge and a second edge and a first side and a second side between the first edge and the second edge, the first and second sides being wider than the first and second edges, wherein the central insulative portions are configured to provide clearances around the first and second edges of conductors of the plurality of pairs of conductors (column 27, lines 53 – 67, and  column 28, lines 1 – 67, see fig. 3 - 5, 10 - 12).
Regarding claim 17, Gailus at al.  discloses the central insulative portions comprise: a first member 1042A; and a second member 1042B, wherein a pair of conductors of the plurality of pairs of conductors is disposed between the first member and the second member (column 27, lines 53 – 67, and column 28, lines 1 – 67, see fig. 3 - 5, 10 - 12).

Allowable Subject Matter
Claims 9, 10, 12 – 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the first member comprises a first pedestal portion and a second pedestal portion, 59Attorney Docket No.: A0863.70111 USO4 the second member comprises a third pedestal portion and a fourth pedestal portion, the pair of conductors comprises a first conductor and a second conductor, and the first pedestal portion contacts the first side of the first conductor, the second pedestal portion contacts the first side of the second conductor, the third pedestal portion contacts the second side of the first conductor, and the fourth pedestal portion contacts the second side of the second conductor” as recited in claim 9; the prior art of record does not teach “the reference conductors disposed at least partially around the central insulative portion and configured to press the first member towards the second member such that conductors of the pair of conductors are pinched between the first member and the second member” as recited in claim 12; the prior art of record does not teach “the first member comprises a first pedestal portion and a second pedestal portion, the second member comprises a third pedestal portion and a fourth pedestal portion, the pair of conductors comprises a first conductor and a second conductor, the first pedestal portion contacts the first side of the first conductor, the second pedestal portion contacts the first side of the second conductor, the third pedestal portion 61Attorney Docket No.: A0863.70111US04 contacts the second side of the first conductor, and the fourth pedestal portion contacts the second side of the second conductor, and the second edge of the first conductor is held adjacent the first edge of the second conductor” as recited in claim 18; the prior art of record does not teach “wafers of the plurality of wafers further comprise reference conductors, the reference conductors disposed at least partially around the central insulative portions and configured to press the first member towards the second member such that conductors of the pair of conductors are pinched between the first member and the second member” as recited in claim 20.
Claims 10, 13 and 14 depend from objected claims 9 or 12 and therefore have the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831